Martin, J.
We have re-examined this case with great attention. The claimant has established his right; and the plaintiff has not, in my opinion, clearly shewn that the claimant's lien has been destroyed, by the mortgage given by the defendant. It does not satisfactorily appear, that its object was the security of the same debt, nor is the real state of the accounts between the claimant and the defendant shewn to have been reduced to the sum stated by the plaintiff.
I think no alteration ought to be made in the judgment already given.
Mathews, J.
I am of the same opinion.
It is therefore decreed, that the judgment of this court, pronounced in July last, remain unaltered, and be certified accordingly.